DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. The examiner notes that Keinigs does teach an unzipped or enlarged configuration for fitting a mattress comprising a first mattress size. This is discussed in [0014] which states that the stretchability of the mattress cover. The examiner further notes that if the cover was made for a King size bed that the cover would be capable of fitting on a queen sizes bed or a twin size bed, additionally in [0015] of Keinigs it is mentioned that some mattresses may be bigger than others, that is a queen size mattress could vary in thicknesses which in this case the stretchability of Keinigs would allow it to fit over a bigger size mattress in an enlarged or otherwise unzipped configuration. A second mattress size could be a mattress that is smaller than that of the first which could be a twin size mattress or a queen size mattress with a slightly less thickness than the previous mattress. The device in this instance would otherwise be capable of fitting on a mattress of different size with a zipped or unzipped configuration at a user’s discretion/preference. Thus the applicant’s argument with regards to Keinigs not teaching the limitations an unzipped configuration for fitting a mattress with a first mattress size and (2) a zipped configuration for fitting a mattress with a second mattress size is not convincing because the stretchability and the size of the mattress cover of Keinigs for a King size bed would inherently be capable of fitting on different mattresses with different sizes. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 20160081497 issued to Keinigs.

Regarding claim 1,
	Keinigs discloses an expandable fitted bed sheet (Keinigs: Abstract) reconfigurable between an unzipped or enlarged configuration(Keinigs: FIG. 2 shows an unzipped configuration of the bed sheet)  for fitting with a first mattress (Keinigs: Abstract the prior art discusses use with a mattress) comprising a first mattress size (Keinigs: see [0014] which discusses the stretchability of the bed sheet which could fit a mattress of a first mattress size) and a zipped or reduced configuration (Keinigs: FIG. 6 shows a zipped configuration of the for fitting with a second mattress comprising a second mattress size, (Keinigs: see [0014] wherein the stretchability of the bed sheet may be capable of fitting a mattress that is slightly thicker than the first mattress if it is 1 inch thicker) wherein a closure feature is provided at each corner of the sheet, the closure feature comprising a pair of engagement members and a main zipping member. (Keinigs: FIG. 4 (4))

Regarding claim 2,
Keinigs discloses the expandable fitted bed sheet of Claim 1, wherein the closure feature comprises a pair of engagement members extending adjacent each corner, and wherein an engaging member is movable along the engagement members to engage or disengage the engagement members such that the sheet is reconfigurable between the enlarged configuration or the reduced configuration. (Keinigs: FIG. 4 (4) shows a closure feature with engagement members extending adjacent each corner wherein when the closure feature is engaged, the result is a reduced configuration and when the closure feature is disengaged the result is an enlarged configuration.)

Regarding claim 3,
Keinigs discloses the expandable fitted bed sheet of Claim 2, wherein the pair of engagement members comprise zipper teeth. (Keinigs: FIG. 4 (4))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Keinigs in view of U.S. Publication No. 20120255120 issued to Poston.

Regarding claim 4,
Keinigs discloses the expandable fitted bed sheet of Claim 1.
Keinigs does not appear to disclose wherein the first mattress comprises a queen size mattress and the second mattress comprises a full size mattress.
However, Keinigs discloses the stretchability and expandability of its mattress cover.
Poston discloses in [0019] that a full-sized bed is 54 inches wide and 75 inches long, and that their sheet can be varied to fit full-sized beds that vary in thickness from 9 inches to about 22 inches. One of ordinary skill in the art would recognize that if a mattress cover that is stretchable to accommodate a full-sized bed that is 22 inches thick would also be capable of fitting a standard queen sized mattress that is 80 inches long, 60 inches wide and 9 inches thick 
It would have been obvious for one having ordinary skill in the art to modify the device of Keinigs to have the same stretchable material capable of fitting mattresses of different dimensions as taught by Poston since the result would have yielded a bed sheet with capable of use with mattresses having various sizes including varying depths as taught in [0019-0020] in Poston in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 5,
The Keinigs/Posto combination discloses the expandable fitted bed sheet of Claim 4,
 wherein the closure features are substantially disengaged when the fitted bed sheet is fittingly engaged with the first mattress, (Keinigs: The examiner notes that the device of Keinigs is capable of performing this limitation based on user preference (MPEP 2114) since if the bed sheet is used for a queen sized mattress, the sheet would lay over the queen sized mattress and one may be able to tuck in the sheet so that it is secured to the mattress.) and wherein the closure features are substantially engaged when the fitted bed sheet is fittingly engaged with the second mattress. (Keinigs: The examiner notes that the device of Keinigs is capable of performing this limitation based on user preference (MPEP 2114) since if the bed 

Regarding claim 6,
Keinigs discloses the expandable fitted bed sheet of Claim 1.
Keinigs does not appear to disclose wherein the fitted bed sheet comprises a length, a width, and side and end panels defining a depth, the length being between about 75 - 80 inches, the width being between about 54 - 60 inches, and the depth being between about 14 - 16 inches. 
However, Poston discloses the standard length of a queen sized mattress having a length of (80 inches and a width of 60 inches and a depth that varies between 9 to 15 or 16 to 22 inches.
It would have been obvious for one having ordinary skill in the art to modify the panels of Keinigs to fit the standard length of a queen sized mattress as taught by Poston since doing so would have allowed the sheet of Keinigs to adapt to vary size mattresses without the risk of tearing one of the corners if the device is stretched beyond its natural limit in which one of ordinary skill in the art would have recognized as a predictable result.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/1/2021